                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE

   VANQUISH WORLDWIDE, L.L.C.,                     )
                                                   )
           Plaintiff,                              )
                                                   )      Civil Action No. 3:18-cv-242
   v.                                              )
                                                   )      Judge Thomas W. Phillips
   MOHAMMAD JAWID KOSHANI,                         )
                                                   )
           Defendants.                             )
                                                   )

           PLAINTIFF’S RESPONSE TO MOTION FOR SUMMARY JUDGMENT

          Plaintiff, Vanquish Worldwide, LLC (“Vanquish”), pursuant to Rule 56 of the Federal

  Rules of Civil Procedure, submits the following Plaintiff’s Response to Motion for Summary

  Judgment. This Response is also supported by the Plaintiff’s Response to Defendant’s Statement

  of Material Facts, which is being filed contemporaneously herewith. In support of its Response,

  Plaintiff states as follows:

          This case concerns Vanquish’s claims against its former employee, Mohammad Jawid

  Koshani. Vanquish hired Mr. Koshani in August 2011 to serve as its “Operations Manager” on a

  contract Vanquish had won to provide trucking services to the U.S. Army in Afghanistan, called

  the National Afghan Trucking or “NAT” Contract. Under the terms of Mr. Koshani’s

  Confidentiality, Non-Disclosure and Non-Competition Agreement (the “NDA”), Mr. Koshani

  agreed not to solicit, divert or appropriate any of Vanquish’s customers, vendors or employees and

  also agreed not to engage in any business that is the same as or essentially the same as Vanquish

  in a designated geographic area. (A complete, signed copy of the NDA is attached to Defendant’s

  Statement of Material Facts Not in Dispute. Doc. 23-1.) When the Complaint originally was filed,

  Vanquish had only recently learned that Mr. Koshani had obtained a “phantom” email account




Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 1 of 16 PageID #: 473
  with a “vanquish.af” domain that he was using while he still was employed by Vanquish. Since

  that time, Vanquish has learned that Mr. Koshani communicated with U.S. Government

  contracting officials in Afghanistan in 2012 and 2013, including those working on the NAT

  Contract in an effort to divert Vanquish’s business away from Vanquish and to a newly-formed

  entity created by Mr. Koshani and his brother, unbeknownst to Vanquish. Vanquish has also

  recently learned that Mr. Koshani took steps to improperly, and in violation of his NDA, solicit

  Vanquish employees. Since filing the Complaint, Vanquish also has felt the impact of Mr.

  Koshani’s actions, including the additional costs and expenses associated with responding to a

  U.S. State Department investigation surrounding Mr. Koshani’s false statements on his visa

  application to gain entry to the United States. At the present time, Plaintiff is contemplating filing

  an amended complaint and will make that decision in time to comply with this Court’s Scheduling

  Order (or will request an extension of that deadline before it expires).

         Defendant has moved for summary judgment on essentially three grounds. First, he argues

  that all of Vanquish’s claims are barred by res judicata and collateral estoppel based on the decision

  in Koshani v. Barton, 17-cv-265. But that judgment is not yet “final” for res judicata and collateral

  estoppel purposes. So, that argument is not well-taken and should be denied. Second, Defendant

  argues that some of Vanquish’s claims are barred by limitations. But Defendant seeks to apply the

  incorrect statute of limitations to one of Vanquish’s claims and ignores the “discovery rule” on

  that claim and the others. The bottom line is that Vanquish’s contract-based claims are timely—

  and there does not seem to be any dispute about that. As to the tort-based claims, those also are

  timely because Vanquish only discovered in the three years prior to filing the Complaint that Mr.

  Koshani took the actions and made the false statements to the government officials. Finally,

  Defendant asserts that Vanquish cannot prove that Mr. Koshani’s actions proximately caused any



                                                    2

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 2 of 16 PageID #: 474
  of the damages suffered by Vanquish. However, Defendant has not taken any discovery in this

  case and does not know the basis for any of Plaintiff’s claims other than as stated in the Complaint.

  In fact, as noted above, there is a direct causal link between Mr. Koshani’s actions to falsely state

  on a State Department visa application that he was employed by Vanquish for a period of time

  longer than he actually was employed and the costs incurred by Vanquish to assemble documents

  and to meet with State Department investigators who were investigating Mr. Koshani’s false

  statements. Vanquish also has adequate evidence to raise a jury question on the proximate cause

  issue raised by Defendant. Alternatively, Plaintiff seeks additional time to present facts sufficient

  to meet its burden pursuant to Fed.R.Civ.P. 56(d). 1 See Declaration of Michael D. Maloney,

  attached as Exhibit A. At the end of the day, Defendant’s arguments relating to proximate cause

  should be rejected because Vanquish can make out a question of fact regarding the damages that

  were caused by Mr. Koshani’s actions. At a minimum, the issues raised by Defendant are questions

  of fact for resolution by a jury.




  1
    Plaintiff has unfairly been deprived of discovery necessary to respond fully to this Motion. At
  the same time this Motion was being filed, the deposition of a key witness, Shafiqullah Koshani,
  was cancelled after-the-fact, by the witness’s failure to appear. (Both Koshanis are represented
  by the same counsel.) There has been a “waterfall” effect that has negatively impacted Plaintiff
  here. Had Mr. Shafiqullah Koshani appeared for deposition as scheduled, Plaintiff would have
  discovered facts that would have informed Plaintiff’s expert witnesses and would have led to
  additional investigation and additional discovery. Defendant has requested a “stay” of discovery,
  which Plaintiff has opposed. See Docs.24 and 26. (Defendant’s Motion purportedly was
  premised on “issue preclusion.” Doc. 24 at pp 1 -5. As discussed below, Defendant’s position
  concerning res judicata and collateral estoppel is not supported by the law in Tennessee.) And,
  despite the fact that no “stay” of discovery has been issued, Plaintiff has been able to obtain no
  discovery since Defendant’s request was filed. The time for disclosure of experts is approaching
  and likely will need to be enlarged and other deadlines also will likely need to be moved as a
  result of Defendant’s unsupported position.

                                                   3

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 3 of 16 PageID #: 475
                                         LEGAL STANDARD

            To be entitled to summary judgment, the burden a defendant must bear is well-known. A

  defendant can win summary judgment only if he “shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a).

  Defendant bears the substantial burden of establishing that no genuine issues of material fact exist. 2

  Celotex Corp. v. Cattrett, 477 U.S. 317, 330 n. 2 (1986); Moore v. Philip Morris Co., Inc., 8 F.3d

  335, 339 (6th Cir. 1993). All facts and all inferences to be drawn from those facts must be viewed

  in the light most favorable to Vanquish. Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp.,

  475 U.S. 574, 587 (1986); Burchett v. Keifer, 301 F.3d 937, 942 (6th Cir. 2002). Moreover, the

  Court may not resolve issues of fact in favor of Defendant. Tolan v. Cotton, 134 S.Ct. 1861, 1863

  (2014).

            To establish a genuine issue of fact, Vanquish need only point to evidence in the record

  upon which a reasonable finder of fact could find in its favor. Anderson v. Liberty Lobby, Inc., 477

  U.S. 242, 248 (1986). The Court does not weigh the evidence or determine the truth of any matters.

  Id. at 249. The Court also does not search the record “to establish that it is bereft of a genuine issue

  of fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989). Therefore, “the inquiry

  performed is the threshold inquiry of determining whether there is a need for a trial – whether, in

  other words, there are any genuine factual issues that properly can be resolved only by the finder



  2
    Significantly, the Sixth Circuit has recognized that “only admissible evidence may be
  considered by the trial court in ruling on a motion for summary judgment.” Wiley v. U.S., 20
  F.3d 222, 226 (6th Cir. 1994) quoting Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181
  (9th Cir. 1988). Here Plaintiff has objected to many of the facts included in Defendant’s
  Statement of Material Facts, as not admissible in evidence; therefore, this Court should not
  consider them as a proper basis for summary judgment. See Plaintiff’s Response to Defendant’s
  Statement of Material Facts (noting objections to 8 out of 27 statements).
                                                     4

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 4 of 16 PageID #: 476
  of fact because they may reasonably be resolved in favor of either party.” Anderson, 477 U.S. at

  250. Summary judgment is not appropriate here.

                                              ARGUMENT

  I.      Res judicata and collateral estoppel are not applicable because there is no “final”
          judgment in the prior case.

          Defendant’s main argument is an attempt to make res judicata and collateral estoppel a

  basis for summary judgment. See Memorandum in Support of Defendant’s Motion for Summary

  Judgment (“Def.Mem.”) at 12-14. However, one of the necessary elements for both res judicata

  and collateral estoppel is “that the underlying judgment was final and on the merits.” Jackson v.

  Smith, 387 S.W.3d 486, 491 (Tenn. 2012). Moreover, the rule in Tennessee for when a judgment

  becomes final for res judicata and collateral estoppel purposes is well-settled: “As a general rule,

  a trial court’s judgment becomes final thirty days after its entry unless a party files a timely appeal

  or specified post-trial motion.” Creech v. Addington, 281 S.W.3d 363, 377 (Tenn. 2009) citing

  State v. Pendergrass, 937 S.W.2d 834, 837 (Tenn. 1996). See also McBurney v. Aldrich, 816

  S.W.2d 30, 34 (Tenn.Ct.App.1991) (“It is generally agreed that a judgment is not final and res

  judicata where an appeal is pending.”).

          The prior action that Defendant seeks to use to set up his res judicata and collateral estoppel

  defenses is Koshani v. Barton, 17-cv-265. Defendant appears to note that there is no final judgment

  in that case at least as of the time of filing his Motion. There is currently pending a post-trial motion

  in that case. See Koshani v. Barton, Doc. 265. Thus, there is currently no “final” judgment in that

  case. Accordingly, Defendant cannot establish all of the elements necessary for res judicata or

  collateral estoppel, and his Motion should be denied on this ground.




                                                     5

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 5 of 16 PageID #: 477
  II.    Plaintiff’s claims are not barred by the statutes of limitations.

         Defendant also argues that Counts II through V of Plaintiff’s Complaint are barred by the

  statutes of limitations. See Def.Mem. at 3. But Defendant has attempted to apply the incorrect

  statute of limitations to Plaintiff’s claims in Count II that are based on the parties’ NDA. In

  addition, Defendant fails to establish when any of Plaintiff’s claims accrued for purposes of

  establishing the limitations bar. Instead, Defendant focuses his attention on when Vanquish’s

  counterclaims in another lawsuit against his brother, Shafiqullah Koshani accrued and tries to play

  off of those facts to extrapolate when Vanquish must have first become aware of its claims against

  Mr. Koshani. But Defendant ignores the “discovery rule” that is applicable in Tennessee and is

  applicable here. Under the case law applying the discovery rule, at a minimum, there is a question

  of fact as to when Vanquish first learned of it claims against Mr. Koshani. That is sufficient to

  defeat Defendant’s argument; however, the facts here establish that Vanquish did not learn of its

  claims against Mr. Koshani until August 2015 when it received copies of emails showing that

  Defendant had a new email address and had been communicating with U.S. Government officials

  in violation of his NDA. See Plaintiff’s Response to Defendant’s Statement of Material Facts, ¶¶

  29 – 37. Defendant’s argument should be rejected.

         A.      The six-year statute of limitations applies to Vanquish’s Count II claims.

         Defendant asserts that the applicable statute of limitations for the claims in Count II of the

  Complaint is three years. See Def.Mem. at 3. Those claims are for breach of the duty of loyalty

  that arise out of Mr. Koshani’s contract with Vanquish, the NDA. Thus, Tenn.Code Ann. § 28-3-

  105 is not applicable, and Tenn.Code Ann. § 28-3-109 applies. See Kinnard v. Shoney’s, Inc., 39

  Fed.Appx 313 (6th Cir. 2002). See also Chattanooga-Hamilton Co. Hosp. Auth. v. Xerox, 2017 WL

  2637745 (E.D.Tenn. June 18, 2017); and Dean Witter Reynolds, Inc. v. McCoy, 853 F.Supp. 1023,



                                                   6

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 6 of 16 PageID #: 478
  1035 (E.D.Tenn. 1994) (breach of fiduciary duty claims arising from contract were quasi-

  contractual in nature and six-year limitations period applied). The clear gravamen of Plaintiff’s

  Complaint is that the claims in Count II for breach of duty of loyalty arise out of the contractual

  relationship between Vanquish and Mr. Koshani. Because the proper statute of limitations is the

  six-year statute, Plaintiff’s claims in Count II are not barred by limitations. Thus, Defendant’s

  argument concerning Count II should be rejected.

          B.       The discovery rule applies to all Vanquish’s claims and under that rule, all of
                   Vanquish’s claims accrued, at the earliest, in August 2015.

         In making his argument, Defendant does not address when Plaintiff’s claims accrued and

  ignores the “discovery rule,” a longstanding common-law rule in Tennessee. See Pero’s Steak &

  Spaghetti House v. Lee, 90 S.W.3d 614, 621 (Tenn. 2002). This Court has held: “Under the

  discovery rule, a statute of limitations begins to run from the time that ‘a plaintiff discovers, or in

  the exercise of reasonable care and diligence, should have discovered, his injury and the cause

  thereof.’” Koshani v. Barton, 374 F.Supp.3d 695, 702 (E.D.Tenn. 2019) quoting City State Bank

  v. Dean Witter Reynolds, Inc., 948 S.W.2d 729, 735 (Tenn. Ct. App. 1996) (citation omitted). This

  Court also has recognized that “the question of whether a plaintiff has met this standard is factual

  in nature, and it is therefore improper for the Court’s consideration at [the pretrial] stage of the

  litigation.” Id. citing Gerdau Ameristeel, Inc. v. Ratliff, 368 S.W.3d 503, 509 (Tenn. 2012) (“The

  question of whether a plaintiff has exercised reasonable diligence and care in discovering that he

  has a cause of action ... is a question of fact.” citing Wyatt v. A-Best, Co., 910 S.W.2d 851, 854

  (Tenn. 1995)).

         The Tennessee Supreme Court discussed the issue of accrual in Redwing v. Catholic Bishop

  of The Diocese of Memphis, 363 S.W.3d 436, 457 (Tenn. 2012). The Court explained that a claim




                                                    7

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 7 of 16 PageID #: 479
  does not accrue until the claimant discovers, or should have discovered, both that he has been

  injured and the party who caused the injury:

          Following our discussion in Teeters v. Curry, [518 S.W.2d 512 (Tenn. 1990)], this
          Court refined the discovery rule to make it clear that it included not only the
          discovery of the injury but also the discovery of the source of the injury. Sherrill
          v. Souder, 325 S.W.3d 584, 585 (Tenn. 2010) (holding that the cause of action
          accrues when the plaintiff discovers both the injury and the “identity of the
          person or persons whose wrongful conduct caused the injury”) [other citations
          omitted].

  Id. at 458 – 59 (emphasis added). Likewise, in Pero’s Steak and Spaghetti House v. Lee, 90 S.W.3d

  614 (Tenn. 2002), the Tennessee Supreme Court also emphasized that a claim does not accrue

  until the claimant discovers that he has been injured and who caused the injury:

          The plaintiff is deemed to have discovered the right of action when plaintiff
          becomes aware of facts sufficient to put a reasonable person on notice that he or
          she has suffered an injury as a result of the defendant’s conduct.

  90 S.W.3d at 621 (emphasis added).

          Defendant is unable to show when Plaintiff first learned that Mr. Mohammad Jawid

  Koshani caused harm to Vanquish.3 That is not surprising; Defendant has not conducted any

  discovery in this matter. Based on the Declaration of Mr. Barton, the following facts are

  undisputed:

         In August 2015, Vanquish obtained records that showed for the very first time that Jawid
          Koshani had used an email account with a “vanquish.af” domain at the very same time he

  3
    Defendant points to only two “facts” concerning “Jawid” Koshani’s involvement here. First,
  Defendant misquotes an email from Mr. Barton in 2012 that purports to establish that Mr.
  Koshani was involved in a scheme to “block” Vanquish from obtaining a license from AISA.
  Def.Mem. at 5. As noted in Plaintiff’s Response to Defendant’s Statement of Facts, that
  suspicion was never confirmed by Vanquish and, significantly, has not been admitted by
  Defendant in this litigation. Moreover, Plaintiff’s claims against Mr. Koshani in this case are
  based on his false statements and actions directed toward U.S. Government officials, not at
  Afghan authorities such as those at AISA. And, Defendant points to an email in which Defendant
  is “speaking” for his brother, Shafiqullah Koshani. See id. and Ex. L attached to Defendant’
  Statement of Facts. But that email was part and parcel of settlement negotiations between Mr.
  Barton and Mr. Shafiqullah Koshani and is inadmissible here. Fed.R.Civ.P. 56(c); and Wiley v.
  U.S., supra.
                                                   8

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 8 of 16 PageID #: 480
          was employed by Vanquish and using the “govanquish.com” domain email account. Barton
          Decl., ¶ 3.
         Mr. Barton was provided access to records in 2018 showing for the very first time that
          Shafiqullah Koshani had set up a sole proprietorship, named Vanquish Worldwide and that
          included a new bank account for that entity.
         In 2018, Mr. Barton also learned for the very first time that Jawid Koshani was identified
          as a “Point of Contact” and a key employee of the sole proprietorship set up by Shafiqullah
          Koshani, even though Jawid Koshani was employed by Vanquish at that very same time.
          Barton Decl, ¶ 4.
         In 2018, Mr. Barton also learned for the very first time that Jawid Koshani had made false
          statements to U.S. Government personnel regarding the prime contractor on the NAT
          Contract. Barton Decl, ¶ 4.
         In 2018, Mr. Barton also learned for the very first time that Jawid Koshani and Shafiqullah
          Koshani had prepared false “Past Performance Questionnaires” for submittal to the U.S.
          Government contracting personnel. Barton Decl, ¶ 4.
  Therefore, Vanquish’s claims against Mr. Koshani accrued, at the earliest, in August 2015. And,

  Defendant’s motion should be denied on this ground.

          Defendant separately argues that Vanquish’s claims against him relating to the visa fraud

  scheme and the PPQ scheme do not constitute a “continuing” conspiracy that would toll the statute

  of limitations. Mem. at 6-7. Defendant’s argument should be rejected. He has not established when

  the claims for the PPQ and visa fraud schemes accrued. Therefore, he cannot make out a case for

  application of the statute of limitations defense. In fact, as set forth in the Complaint, Vanquish

  did not become aware of those actions until 2018. See Complaint at ¶¶ 29 - 34. See also Barton

  Decl., ¶¶ 4 – 5 (stating that he became aware in August 2015). If the claims only accrued in August

  of 2015, and the Complaint was filed in June 2018, then the statute of limitations for those claims

  could not have expired.4


  4
    There is another reason that Defendant’s argument should be rejected—or at least deferred until
  Plaintiff is able to complete discovery sufficient to establish a record. See Decl. of Michael D.
  Maloney. If Vanquish is able to obtain adequate discovery, it will show that the statute of
  limitations for all of its claims was tolled by the Tennessee “Absence from the State” tolling
  statute, Tenn.Code Ann. § 28-1-111. Defendant may attempt to argue that the Tennessee
  Supreme Court limited the reach of the tolling statute in Arrowood v. McMinn County, 121
                                                   9

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 9 of 16 PageID #: 481
  III.   Defendant has not established that Plaintiff cannot prove proximate cause.

         Defendant argues that Plaintiff cannot establish any damages that were proximately caused

  by Defendant’s actions and false statements. Def.Mem. at 8. Defendant is not correct. He has taken

  no discovery in this case and so does not have a sufficient basis to make his argument in any event.

  Vanquish suffered damages, as noted above, directly as a result of Mr. Koshani’s false statement

  on his visa application and due to the PPQ scheme he engaged in. See, generally, Barton Decl.

  With regard to the U.S. Army’s suspension of Vanquish, Vanquish has adequate proof to raise a

  genuine issue of material fact that Mr. Koshani’s actions and false statements were a proximate

  cause of the damages suffered by Vanquish flowing from the U.S. Army’s suspension under the

  NAT Contract. This argument should be rejected.

         A.      Vanquish suffered damages from Mr. Koshani’s false statements on visa
                 applications and the PPQ scheme.

         Mr. Koshani made false statements on his visa application to gain entry into the U.S.

  Vanquish learned of those false statements from investigators from the U.S. Department of State.

  See Barton Decl., ¶ 5. Vanquish has cooperated with the State Department investigation and has

  incurred costs for the time of its personnel to gather records and to prepare for and to meet with

  the State Department investigators. Id. Vanquish incurred costs and expenses that resulted directly




  S.W.2d 566 (Tenn. 1938), but that argument is misguided and ignores the strong Tennessee state
  statutory policy behind the tolling statute to allow for resolution of claims on their merits where
  “a party is prevented from having his legal remedy by non-residence of defendant.” Id. at 568.
  Plaintiff’s argument would be misguided because it would ignore the Constitutional
  requirements of minimum contacts, which were not at issue in Arrowood because of the statutory
  scheme where the Non-Resident Motorist statute filled that gap. Of course, that is not present
  here. But Plaintiff’s argument would not make sense for another reason and would result in the
  “exception swallowing the rule” because, applying Defendant’s reasoning, there would never be
  a factual scenario where service could not be made on a defendant, and by the same token, there
  would never be a factual scenario where the tolling statute would apply. That would not, and
  could not, be the holding of the Tennessee Supreme Court in Arrowood and its progeny.
                                                  10

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 10 of 16 PageID #: 482
  from Mr. Koshani’s false statements and, as such, Defendant’s argument should be denied. Id. at

  ¶6.

         Mr. Koshani undertook a scheme with his brother, Shafiqullah Koshani whereby it appears

  that they would prepare and execute “Past Performance Questionnaires” purportedly from

  Vanquish in an effort to convince the U.S. Government contracting personnel that entities they

  were affiliated with had experience and a past performance record that those entities did not really

  have. Complaint, ¶¶ 29-30. Vanquish was directly harmed by those actions because the U.S.

  Government contracting officials were confused about which entity and which personnel were

  actually affiliated with Vanquish and which subcontractors and vendors actually performed

  services for Vanquish. Id. at ¶¶ 38, 52, 59, and 66. As noted in the attached Declaration, Vanquish

  is still in the process of estimating its damages and reserves the right to amend its Complaint as

  necessary.5 See Barton Decl., ¶ 6.

         B.      Vanquish suffered damages relating to the Army’s suspension of the NAT Contract
                 because Mr. Koshani’s false statements and actions were a proximate cause of the
                 Army’s breach.

         Defendant’s argument about proximate causation distorts Plaintiff’s claims. See Def.Mem.

  8-11. One of Plaintiff’s claims is for tortious interference with contract and one claim is for

  statutory inducement of breach of contract. See Complaint, Counts III and IV. Under those claims,

  Vanquish alleged that Mr. Koshani’s actions and false statements were a proximate cause of the

  Army’s breach of the NAT Contract. Those claims also allege that Mr. Koshani interfered with

  the NAT Contract causing the Army’s breach. The Complaint did not allege, and Vanquish does

  not claim that Mr. Koshani’s false statements and actions were the sole cause of the Army’s

  breach. And, Defendant’s Motion does not address what constitutes proximate cause in Tennessee.


  5
   But the fact that Plaintiff has not yet estimated its damages is not a sufficient reason to grant
  Defendant’s Motion and is in fact a different argument than the one advanced by Defendant.
                                                   11

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 11 of 16 PageID #: 483
  Vanquish need only demonstrate that Defendant was a substantial factor in causing the injury, not

  the sole cause, last cause, or nearest cause, and that the harm Plaintiff caused was reasonably

  foreseeable. See Middle Tennessee Lumber Co. v. Door Components, LLC, No. 3:12-0343, 2014

  WL 12788840, at *9 (M.D. Tenn. May 2, 2014); Mansfield v. Colonial Freight Sys., 862 S.W.2d

  527 (Tenn. Ct. App. 1993). This is important because Defendant appears to believe that, if he

  demonstrates that there was a licensing issue that may have partially caused the suspension, that

  Defendant should prevail on summary judgment. That proposition is inconsistent with the law.

  Even if Defendant could demonstrate that an issue with licensing was the most significant and

  compelling cause of the suspension, which Vanquish disputes below, that, as a matter of law,

  would not be enough to entitle Defendant to summary judgment, because Defendant could still be

  a proximate cause of the suspension.

         There is adequate circumstantial evidence that would support a jury’s verdict that Mr.

  Koshani was a proximate cause of the Army’s breach of the NAT Contract. First, the Army

  admitted that it breached the NAT Contract when it suspended Vanquish. See Plaintiff’s Statement

  of Material Facts, ¶¶ 28. And, the Army official that issued the suspension, Ms. Fragogiannis

  testified that the suspension was issued because Vanquish “did not have a valid AISA license.”

  See Def.Mem. at 9. It stands to reason that if that justification was valid, the Army would not have

  admitted that it breached. But the timing of events also establishes Mr. Koshani’s connection to

  the breach. When the NAT Contract was awarded to Vanquish in August 2011, Vanquish had

  included the same AISA license that Ms. Fragogiannis testified was not “valid.” See Ex. E,

  attached to Defendant’s Statement of Facts, Doc. 23-5. So, the Army originally found Vanquish’s

  license to be valid in August 2011 and then one year later, in October 2012, found the same license

  to be not valid. Id. In the interim, in August 2012, Mr. Koshani, along with his co-conspirator,



                                                  12

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 12 of 16 PageID #: 484
  began making false statements to the Army officials. Defendant has included an excerpt of the

  NAT Contracting Officer’s deposition testimony; here is further testimony from Ms. Fragogiannis:




  Fragogiannis deposition transcript excerpts, May 22, 2017, 35:4 – 36:15, copy attached as Ex. C

  to Plaintiff’s Response to Defendant’s Statement of Facts). This testimony is clear. According to

  Ms. Fragogiannis, Shafiqullah Koshani’s false statements were a cause of the suspension. Stated

                                                 13

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 13 of 16 PageID #: 485
  differently, but for Defendant’s false statements and other communications with the U.S. Army,

  Vanquish would not have been suspended by the Army. At a minimum, based on the record, there

  is a genuine dispute of material fact as to whether Mr. Koshani was a cause of the suspension

  damages.6

         C.      Vanquish did not recover in full from the Army.

         Defendant argues that Vanquish already recovered its damages from the U.S. Government.

  Def.Mem. at 11. While it is true that Vanquish pursued claims against the Army and that the Army

  admitted that it breached the NAT Contract by suspending Vanquish, it is not accurate to say that

  Vanquish recovered the full amount of its claimed damages. In fact, a review of the Settlement

  Agreement between the Army and Vanquish shows that Vanquish compromised its claims and

  accepted approximately 80% of its claimed amount in the final settlement. Plaintiff’s Response to

  Defendant’s Statement of Material Facts, ¶¶27. Thus, at a bare minimum, Plaintiff is entitled to

  recover from Mr. Koshani the 20% that it did not recover from the Army.

         But Defendant’s argument does not make sense and would appear to be against public

  policy in any event. It appears that Defendant is saying that he should not bear any liability

  whatsoever for any of the false statements and improper actions that he took in violation of his

  NDA with Vanquish (if those are proven at trial) simply because the party that he induced to breach

  the contract already reimbursed Vanquish for the damages suffered from the NAT Contract breach.

  That makes no sense. Defendant’s citation to an automobile accident case is inapposite. Here, there

  are distinct injuries and distinct wrongdoers. Mr. Koshani should not be permitted to escape

  liability simply because the Army has settled first. That is particularly offensive to a sense of fair

  play here, where the Army did not pay the full amount claimed by Vanquish.


  6
   Alternatively, Plaintiff requests additional time to obtain discovery to respond fully to the
  Motion for Summary Judgment. See Declaration of Michael D. Maloney.
                                                   14

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 14 of 16 PageID #: 486
         Further, even if Defendant were correct that Vanquish had been fully reimbursed for the

  total damages associated with the suspension caused by Defendant, summary judgment would still

  be improper as a matter of law as to Count IV. Specifically, that count is based on Tenn. Code

  Ann. § 47-50-109, which creates statutory liability for inducement of a breach of contract. An

  individual that induces a breach in accordance with T.C.A. § 47-50-109 is automatically liable

  for treble damages. Indeed, the statute is of a “penal nature” and “contemplates the imposition of

  a severe penalty.” Buddy Lee Attractions, Inc. v. William Morris Agency, Inc., 13 S.W.3d 343,

  354-55 (Tenn.Ct.App.1999) (quoting Emmco Ins. Co. v. Beacon Mut. Indem. Co., 204 Tenn. 540,

  551 (1959)). Thus, although a party that induces a breach may be entitled to an offset in the amount

  paid in compensatory damages by the party that breached, the party that induced the breach is still

  liable for the remaining treble damages. See Reinhart v. Knight, No. M2004-02828-COA-R3-CV,

  2005 WL 3273072 (Tenn. 2005). Thus, as a matter of law, Defendant’s assertions regarding

  Vanquish’s settlement with the United States may entitle Defendant to an offset against treble

  damages, but it does not entitle Defendant to summary judgment. For these reasons.

         Defendant also argues that Plaintiff already has had “a full and fair opportunity” to litigate

  the issue of proximate cause, presumably in the Koshani v. Barton matter raised in Defendant’s

  res judicata/collateral estoppel argument. See Mem. at 11-12. As discussed, above, that argument

  is without merit and should be rejected.

                                             CONCLUSION

         For the reasons set forth above, and as set forth in the Response to Defendant’s Statement

  of Material Facts, Plaintiff Vanquish Worldwide, LLC respectfully requests that this honorable

  Court deny Defendant’s Motion for Summary Judgment in its entirety. Alternatively, as stated




                                                  15

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 15 of 16 PageID #: 487
  above, Plaintiff requests additional time to discover additional facts to permit it to respond fully to

  the Motion.



  Dated: July 15, 2019                                   Respectfully submitted,

                                                          /s/ Michael Maloney
                                                         Michael Maloney
                                                         8300 Greensboro Drive, Suite 1100
                                                         Tysons, Virginia 22102
                                                         Telephone: 703.760.5200
                                                         Fax: 703.748.0244
                                                         Email: mmaloney@williamsmullen.com
                                                         (admitted Pro Hac Vice)

                                                         Garrett P. Swartwood (BPR # 021803)
                                                         Long, Ragsdale & Waters, P.C.
                                                         1111 Northshore Drive, S-700
                                                         Knoxville, Tennessee 37919
                                                         Telephone: (865) 584-4040
                                                         Facsimile: (865) 584-6084
                                                         Email: gswartwood@lrwlaw.com

                                                         Counsel for Vanquish Worldwide, LLC




                                    CERTIFICATE OF SERVICE

         I hereby certify that on July 15, 2019, a copy of the foregoing Plaintiff’s Response to

  Motion for Summary Judgment was filed electronically. I understand that notice of this filing will

  be sent to all parties of record by operation of the Court’s electronic filing system and that parties

  may access this filing through that system.


                                                                 /s/Michael D. Maloney
                                                                 Michael D. Maloney




                                                    16

Case 3:18-cv-00242-RLJ-HBG Document 31 Filed 07/15/19 Page 16 of 16 PageID #: 488
